DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 4, 5, and 12 in the reply filed on 08/05/2021 is acknowledged.
Applicant’s amendment of claims 1, 6, 7, 9, and 13 in the reply filed on 08/05/2021 is acknowledged.
Claims 1-3, 6-11, and 13 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-3, 6-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Shua et al., CN 105261854, taken with Wang et al., CN 105590756, discloses all limitations of claim 1 except for that “the composite material layer contains HgF6N2Ti-FGO (Functionalized Graphene Oxide); and the step of manufacturing the HgF6N2Ti-FGO comprises: preparing graphene oxide by oxidation reaction using flake graphite as a raw material, and preparing graphene oxide ethanol solution based on the graphene oxide; adding carbamide into the graphene oxide ethanol solution to obtain carbamide-graphene oxide solution; and adding ionized water in which polyethylene glycol and ammonium fluorotitanate are dissolved into the carbamide-graphene oxide solution, and then performing post-treatment to obtain the HgF6N2Ti-FGO.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
6N2Ti-FGO (Functionalized Graphene Oxide) which is manufactured by: preparing graphene oxide by oxidation reaction using flake graphite as a raw material, and preparing graphene oxide ethanol solution based on the graphene oxide; adding carbamide into the graphene oxide ethanol solution to obtain carbamide-graphene oxide solution; and adding ionized water in which polyethylene glycol and ammonium fluorotitanate are dissolved into the carbamide-graphene oxide solution, and then performing post-treatment to obtain the HgF6N2Ti-FGO.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 13, Shua taken with Wang discloses all limitations of claim 13 except for that “the composite material layer contains HgF6N2Ti-FGO (Functionalized Graphene Oxide) which is manufactured by: preparing graphene oxide by oxidation reaction using flake graphite as a raw material, and preparing graphene oxide ethanol solution based on the graphene oxide; adding carbamide into the graphene oxide ethanol solution to obtain carbamide-graphene oxide solution; and adding ionized water in which polyethylene glycol and ammonium fluorotitanate are dissolved into the carbamide-graphene oxide solution, and then performing post-treatment to obtain the HgF6N2Ti-FGO.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893